Title: From Abigail Amelia Adams Smith to Abigail Smith Adams, 3 December 1804
From: Smith, Abigail Amelia Adams
To: Adams, Abigail Smith



My dear mother:
New-York, Dec. 3d, 1804.

Your two letters of November I have received, and am rejoiced to find that you recover strength. I have suffered a great deal of anxiety of mind upon account of your indisposition. At times I feel as if I could fly almost to see you, and be with you. When I lose you, this world will appear to me a desert.
I do not complain, but my mind has suffered much; perhaps I am too prone to anticipate evil: I shall do what appears to me to be my duty, and hope in every situation to find support and consolation, that temporal things can neither give or take away.
We have all some failings; none of us are perfect; and let us cultivate a little candour in judging of others. I have never found that those who were most disposed to condemn the follies of others, were the most perfect themselves.
I cannot flatter the vanity of any one, even to gain their good opinion. I hate the little tittle tattle that lays the foundation of dissensions and differences. Half the people in the world have nothing to say, if they did not meddle with the affairs of others, and animadvert upon them. I can say with Hamlet—
“How weary, stale, flat, and unprofitable,
Appear to me all the uses of this world:
‘Tis an unweeded garden, things rank
And stale in nature possess it merely.”
Yours, affectionately,
A. Smith.